DENY; and Opinion Filed September 24, 2014.




                                           S  In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-01206-CV

                              IN RE JAMES LATIMER, Relator

                 Original Proceeding from the 219th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 296-51478-2009

                              MEMORANDUM OPINION
                            Before Justices O'Neill, Lang, and Brown
                                   Opinion by Justice Brown
        Relator filed this petition for writ of mandamus contending that the trial court abused its

discretion in denying his motion to enforce the visitation provisions in the final order in this suit

affecting the parent child relationship.   The facts are well-known to the parties so we do not

recount them here. Ordinarily, to obtain mandamus relief, a relator must show both that the trial

court has clearly abused its discretion and that relator has no adequate appellate remedy. In re

Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Based on the

record before us, we conclude relator has not shown that the trial court has abused its discretion.

Walker v. Packer, 827 S.W.2d 833, 839–40 (Tex. 1992) (orig. proceeding).
       Accordingly, we DENY relator’s petition for writ of mandamus. See TEX. R. APP. P.

52.8(a).



                                                /Ada Brown/
                                                ADA BROWN
                                                JUSTICE



141206F.P05




                                          –2–